Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Claims 1-7, 10-17 and 19-23 are currently pending and have been fully considered.  
Claims 8-9 and 18 have been cancelled.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, 13-17 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BECKER (U.S. 4343730).
Regarding claims 1-3, BECKER teaches in general and states in the abstract, water-in-oil emulsions of homopolymers and copolymers of acrylamide alkylene quaternary ammonium salts and their use.

BECKER teaches in lines 46-60 of column 4 that the emulsions are stable and contain an aqueous internal phase and a non-aqueous external phase. BECKER teaches that the water-in oil emulsions are made such that water swollen particles are suspended in an external phase in stable suspensions. (water droplets suspended in oil dispersion)
BEKER does not explicitly teach that the water-in-oil emulsions comprise a highly vicious, sticky oil-like medium.
However, BECKER does teach the uses for the water-in-oil emulsions and lists their uses as including as flocculating aids and another use is for removal of oils and solids from aqueous systems in lines 60-61 of column 9, and in lines 5-8 of column 7, one of the uses is agglomerating suspended particles.
Examiner is taking the position that the water-in-oil emulsion meets the broadest reasonable interpretation of the limitation of "highly viscous, sticky oily-like medium" since BECKER teaches the water-in-oil emulsions may be used to agglomerate or flocculate suspended particles in water, which is also what is presently being claimed.

One of ordinary skill in the art would apply the process to coal particles with a reasonable expectation of success.
Regarding claim 7 and 9-10, BECKER teaches that the water-in-oil emulsions have use for removal of oil (liquid) and solids from aqueous systems.
Regarding claims 10-11, BECKER teaches in lines 1-3 of column 5 that the ratio of aqueous phase to oil phase is from at least 5% by weight of the total emulsion, such as from 5 to 95wt%.
The internal phase is taught to comprise at least 5% by weight, of the total emulsion, such as from 5 to 95wt%.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claim 13 and 14, BECKER teaches in columns 10 and 11 the use of means of producing as bubbles along with the flocculation aid for removal of oil and solids from aqueous systems.
Regarding claim 15 and 16, BECKER teaches in lines 25-37 of column 1 that the emulsions may be used as flocculation aids.

BECKER also teaches in columns 10 and 11 the use of froth flotation alongside the claimed flocculation aids to form bubbles that cause the solid particles (minerals) to rise to the surface.
Regarding claim 16, BECKER teaches in columns 9-12 the treatment of aqueous system including waste water in columns.
Regarding claims 21-22, the combination of limitations in these 2 claims have been addressed above.
Regarding claim 23, BECKER does teach the uses for the water-in-oil emulsions and lists their uses as including as flocculating aids and another use is for removal of oils and solids from aqueous systems in lines 60-61 of column 9, and in lines 5-8 of column 7.  Oils would be expected to be hydrophobic and a water-in-oil emulsion that can be used to agglomerate the oils would also be considered hydrophobic.  
Claim Rejections - 35 USC § 103
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BECKER (U.S. 4343730) as applied to claims 1-7,10-11,13-17 and 19-23 above, and further in view of EL-NOKALY (USPGPUB 2003/0228339).

BECKER does not explicitly teach an external oil added to the water-in-oil emulsion to change the hydrophobicity of the water-in-oil emulsion.
However, EL-NOKALY teaches emulsion compositions with an internal phase and an external phase with particles dispersed in the emulsion. Although EL-NOLKAY teaches that an emulsion in which the particles dispersed may be used to minimize agglomeration and flocculation, EL-NOKALY also teaches in paragraphs 63 and 84 that a coating may be used to affect the hydrophobicity of the particles.
It would be obvious to one of ordinary skill in the art to apply a coating to affect the hydrophobicity as taught by EL-NOKALY to BECKER. BECKER explicitly teaches a hydrophobic inert external oil phase.
The use of the coatings to the particles (tiny portions of stabilized water droplets) allows for control of the hydrophobicity.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
Applicant argues that BECKER does not teach particles sticking to a water-in-oil emulsion.  Applicant argues that it is positively charged polymer particles to achieve coagulation and flocculation.   Applicant bases the arguments on lines 5-18 along with lines 29 to 44 of column 7, and lines 6-13 of column 8, and lines 6-14 of column 9.
This is not persuasive as applicant is referring to a different phase of the teachings of BECKER.
As stated in the rejection above, BECKER teaches in lines 46-60 of column 4 that the emulsions are stable and contain an aqueous internal phase and a non-aqueous external phase. BECKER teaches that the water-in oil emulsions are made such that water swollen particles are suspended in an external phase in stable suspensions. (water droplets suspended in oil dispersion)
BECKER further teaches in lines 27-36 of column 9 that compositions of BECKER (the water-in-oil emulsions) are introduced into oil-in-water emulsions to resolve the oil phase.  
Applicant argues that BECKER does not teach progressively dispersing water-in-oil emulsion.  Applicant argues that in order to disperse a larger quantity of water in an oil to form a water-in-oil emulsion, progressive dispersion must be employed.
This is not persuasive as BECKER teaches in lines 46-56 of column 4 that the water-in-oil emulsions are formed from one half-hour to several days which would be construed as progressively being formed.  Furthermore, BECKER explicitly teach a water-in-oil emulsion.
Applicant argues that BECKER does not teach adding a slurry of fine particles to an emulsion wherein fine particles stick to the emulsion and agglomerate a portion of the fine particles.
Applicant argues that BECKER teaches a flocculating aid and do not teach an agglomerating a portion of the fine particles.
This is not persuasive as BECKER explicitly teaches in lines 5-18 of column 7 that one application of the process is agglomerating suspended particles in sewage.  BECKER further teaches in lines 6-14 of column 9 that one application is causing oil particles in oil-in-water emulsion to coalesce and rise to the surface.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOON et al. (U.S. 9789492) teach a process for cleaning and dewatering coal.  YOON et al. teach in lines 42-61 of column 1, and lines 64-66 of column 5, a concept called hydrophobic interaction in which hydrophobic particles are attracted to another hydrophobic substance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MING CHEUNG PO/Examiner, Art Unit 1771   



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771